TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00030-CV



                           Jasmine Charmaine Herndon, Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-FM-08-006268, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               After appellant filed her notice of appeal, the clerk’s record was filed in this Court

on January 7, 2011, and the reporter’s record was filed on February 10, 2011. Appellant’s appointed

counsel filed and was granted two motions for extension of time to file the brief. On April 4, 2011,

the trial court signed an order allowing counsel to withdraw from the case. The order does not

reflect that new counsel was appointed, nor does it include a finding that appellant no longer wishes

to pursue the appeal. Appellant, who is apparently now pro se, has not responded to our notice

informing her that her brief was overdue.

               The appeal is therefore abated. The trial court shall conduct a hearing to determine

whether appellant still wishes to pursue her appeal, whether appellant is indigent, and whether

new appellate counsel should be appointed to continue the appeal. See Tex. R. App. P. 38.8(a)(2);

In re T.V., 8 S.W.3d 448, 449-50 (Tex. App.—Waco 1999, order) (holding that to adequately protect
indigent parent’s rights in termination case, court should abate appeal to allow trial court to hold

hearing to determine issues raised in Tex. R. App. P. 38.8(b)); see also Tex. R. App. P. 38.8(b)(3).

The court shall make appropriate findings and recommendations, and a supplemental record from

this hearing, including copies of all findings and orders and a transcription of the court reporter’s

notes, shall be forwarded to the clerk of this Court no later than January 18, 2012. See Tex. R. App.

P. 38.8(b)(3).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Abated

Filed: December 13, 2011




                                                 2